933 So. 2d 1227 (2006)
Alice M. BEBEE, Appellant,
v.
COUNTY OF VOLUSIA and Volusia County Risk Management, Appellees.
No. 1D06-0534.
District Court of Appeal of Florida, First District.
July 18, 2006.
*1228 Mark L. Zientz and Andrea Cox of the Law Offices of Mark L. Zientz, P.A., Miami, and Mark A. Zimmerman of James & Zimmerman, Deland, for Appellant.
C. Anthony Schoder, Jr. of Smith & Schoder, L.L.P., Daytona Beach, for Appellees.
PER CURIAM.
Appellee's motion to remand is granted. The order denying the claim for attorney's fees and costs is reversed, and the matter is remanded to the Judge of Compensation Claims for further proceedings. See Villazano v. Horace Bell Honey Co., 928 So. 2d 515 (Fla. 1st DCA 2006). All pending motions are denied as moot.
BARFIELD, VAN NORTWICK, and LEWIS, JJ., Concur.